***********
The Full Commission finds as fact and concludes as matters of law the following, which were entered into by the parties as:
 STIPULATED FACTS
1. All parties are properly before the Industrial Commission, and the Industrial Commission has jurisdiction over the parties and this claim. The parties are subject to and bound by the provisions of the North Carolina Law-Enforcement Officers', Fireman's Rescue Squad Workers' and Civil Air Patrol Members' Death Benefits Act.
2. Douglas Bruce Coffey was born February 5, 1952 and died July 23, 2003 at the age of 51. At the time of his death, Mr. Coffey was a volunteer firefighter with the Blowing Rock (North Carolina) Fire Department.
3. The Department of Insurance/Office of State Fire Marshal investigated Mr. Coffey's death and provided documentation detailing its findings, which are a part of the record of this case.
4. The Blowing Rock Fire Department is duly organized to provide fire protection services such that its members may properly assert claims under N.C. Gen. Stat. § 143-166, et seq.
5. On July 22, 2003, Mr. Coffey and others were dispatched to a structure fire at approximately 3:20 p.m. At the scene, Mr. Coffey had to perform strenuous duties while on the fire ground and afterwards while getting the fire department equipment back in service. At the scene and afterwards, Mr. Coffey did not complain of any medical concerns. One fireman, Mark Lindenmuth, who stated that his back was hurting all through the fire and back at the station, did state: "Mr. Coffey looked worse than I did, just plain tired, wore out. I also observed he was very quiet. Usually Bruce (Mr. Coffey) is talking and right in the middle of everything. Not this time." The Chief of the Blowing Rock Fire Department, Marcus T. Hickman, Jr. stated: "The only thing that I noticed was that Mr. Coffey is always very outspoken. On the fire ground and back at the station, he actually didn't have that much to say about anything." The last fire department unit cleared the scene at 6:52 p.m. The call was completed after Mr. Coffey returned to the station where he assisted other members in returning all the apparatus and equipment back to service and Mr. Coffey and the other members were released from the fire department at between 9:30 p.m. and 10:00 p.m.
6. Mr. Coffey left the fire station in Blowing Rock at between 9:30 p.m. and 10:00 p.m. and went to his home on Globe Road approximately 1 mile from the Town of Blowing Rock.
7. The next day, July 23, 2003, Mr. Coffey went to work at his regular job as an auto mechanic at High Country Honda in Boone, NC where he worked his normal shift. Mr. Coffey left work at approximately 4:45 p.m. and made his approximately 10-mile commute home.
8. On July 24, 2003, Mr. Coffey did not appear for work. His body was discovered in his backyard at approximately 11:15 a.m. The Blowing Rock Rescue Squad report notes: "Victim was cold to touch and showed signs of obvious death. Victim apparently had been cutting grass with a string trimmer some time in the evening prior." Marcus Hickman, a member of the Blowing Rock Rescue Squad and Chief of the Blowing Rock Fire Department, indicated an impression of obvious death, and no treatment procedures were performed as the scene of Mr. Coffey's death.
9. The death certificate indicates Mr. Coffey's time of death as 9:30 p.m. on July 23, 2003. The death certificate indicates the immediate cause of death was hypertensive cardiomyopathy. The cause of death according to the autopsy performed by J. Brian Turner, P.A. and Brent D. Hall, M.D. was cardiac arrhythmia secondary to hypertensive cardiomyopathy.
10. In toxicology tests performed in conjunction with Mr. Coffey's autopsy, no alcohol or other impairing substances were found to be present.
11. Mr. Coffey had a history of diabetes mellitus and hypertension, but Mr. Coffey was not on any medication for either of those conditions.
12. At the time of his death, Mr. Coffey was not married. He had one child who has reached the age of majority, Robyn Cheryl Coffey, who is physically incapable of earning a living and was dependent upon decedent for her support, and thus, is a dependent child. Robyn Cheryl Coffey is the administrator of Mr. Coffey's estate, and the sole beneficiary of his estate.
                               *********** CONCLUSIONS OF LAW
Douglas Bruce Coffey, deceased, suffered a heart attack and did within twenty-four (24) hours of responding to a fire and the death benefits set out under Chapter 143 of the North Carolina General Statutes, Article 12A Law-Enforcement Officers', Firemen's, Rescue Squad Workers' and Civil Air Patrol Members' Death Benefits Act should be paid to the petitioner.
                               ***********
Based on the foregoing findings of fact and conclusions of law, the undersigned enters the following
 ORDER
1. Robyn Cheryl Coffey shall be paid the benefits under NC Gen. Stat. § 143-166.1 et seq. as a result of the death of Douglas Bruce Coffey within twenty-four hours after responding to a fire.
2. The parties shall share the costs of the appeal of this matter.
                                  S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
  S/_____________ PAMELA T. YOUNG COMMISSIONER